Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 1 of 36 PageID: 1433



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 JANET ROLLAND and MICHAEL HARTY,
 individually and on behalf all others similarly
 situated,
                                                        Civil Action No. 17-2680 (MAS) (LHG)
                         Plaintiffs,

              v.                                        THIRD AMENDED
                                                        CLASS ACTION COMPLAINT
 SPARK ENERGY, LLC,                                     AND JURY DEMAND

                         Defendant.




        Plaintiffs Janet Rolland and Michael Harty (collectively, “Plaintiffs”) bring this action

 against Spark Energy, LLC (“Defendant” or “Spark”), by and through their attorneys,

 individually and on behalf of all others similarly situated, and allege with personal knowledge as

 to their own actions, and upon information and belief as to those of others, as follows:

                                       NATURE OF THE CASE

        1.         This action seeks to redress Spark’s deceptive pricing practices that have caused

 thousands of consumers to pay considerably more for their electricity than they should otherwise

 have paid.

        2.         Defendant engages in a classic bait-and-switch deceptive marketing scheme

 aimed at consumers hoping to save on the cost of electricity. It lures consumers into switching

 by offering a teaser rate for a limited number of months and initially lower than local utility rates

 for electricity. Once that initial rate expires, Spark switches its customers over to a

 “competitively priced” “variable market rate” that “may vary according to market conditions.”

 A reasonable consumer thus expects that after the initial rate expires, he or she will receive a
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 2 of 36 PageID: 1434



 variable rate that might vary from the teaser rate that he or she was receiving, depending on

 whether market conditions had changed; that is, a variable market rate. Thus, a reasonable

 consumer would expect that Spark’s variable market rate would reflect market conditions,

 including wholesale market rates and the rates other competitive market participants charge

 (including local utilities).

         3.      But what Spark does not inform customers is that its variable rate is invariably

 substantially higher than the initial teaser rate, that it does not fluctuate based on changes in the

 wholesale market, and that it does not vary according to other market rates because Spark’s rate

 is significantly higher than the rates local utilities charge and the rates most other independent

 energy service companies charge (including Spark’s own fixed rates).

         4.      Plaintiffs and reasonable consumers were also misled and deceived because

 Spark’s variable rate never materially varies based on market conditions because the variable

 rate does not vary based on changes in competitors’ rates and it does not vary based on changes

 in wholesale rates. Instead, Spark just raises the rate as high as it thinks it can without causing

 its customers to quit and it leaves the rate high no matter what happens with its competitors’

 rates or the wholesale market rates. No reasonable consumer would expect that there would be

 no connection between market conditions and Spark’s variable rates.

         5.      Spark further deceives its variable rate customers by charging them monthly

 administrative fees in direct contravention of the terms of Spark’s customer contract.

         6.      As a result, consumers are being fleeced millions of dollars in exorbitant charges

 for electricity. Defendant’s scheme, which often affects society’s most vulnerable citizens, is

 immoral, unethical, oppressive, and unscrupulous.




                                                   2
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 3 of 36 PageID: 1435



         7.     This suit is brought pursuant to common law on behalf of a class of consumers

 who purchased electricity on a variable rate from Defendant from April 19, 2011 to the present.

 This suit is also brought pursuant to the Illinois Consumer Fraud and Deceptive Business

 Practices Act, 815 Ill. Comp. Stat. Ann. § 505/1 et seq. and the common law on behalf of a sub-

 class of Spark residential customers in Illinois who were charged a variable rate for electricity by

 Spark from March 2009 to the present. It seeks, inter alia, injunctive relief, actual damages and

 refunds, treble damages, punitive damages, attorneys’ fees, and the costs of this suit.

                                              PARTIES

         8.     Plaintiff Janet Rolland is a citizen of New Jersey residing in Trenton, New Jersey.

 Ms. Rolland was a Spark customer for electricity from February 2012 to December 2014. As a

 result of Defendant’s deceptive conduct, Ms. Rolland incurred excessive charges for electricity.

         9.     Plaintiff Michael Harty is a citizen of Illinois residing in Mount Prospect, Illinois.

 Mr. Harty was a Spark Energy customer for electricity from approximately February 2012 to

 approximately November 2018 (when Mr. Harty realized that he was being overcharged). As a

 result of Defendant’s deceptive and unfair conduct, Mr. Harty incurred excessive charges for

 electricity.

         10.    Defendant Spark Energy, LLC is a limited liability company organized under the

 laws of Texas, with its principal place of business in Texas. It is a retail energy supplier,

 providing electricity services to residential customers in the United States, including New Jersey

 where it is currently licensed to operate. It has thousands of customers in New Jersey and

 elsewhere, and tens of millions of dollars in revenues. It previously operated as Spark Energy,

 LP in New Jersey and other states.




                                                   3
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 4 of 36 PageID: 1436



                                           JURISDICTION

        11.     Defendant’s status as limited liability company renders it an “unincorporated

 association” pursuant to the Class Action Fairness Act (“CAFA”), and under CAFA, an

 unincorporated association is a citizen of the state where it has its principal place of business and

 the state under whose laws it is organized. See 28 U.S.C. § 1332(d)(10).

        12.     Subject matter jurisdiction in this civil action is authorized pursuant to 28 U.S.C.

 § 1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

 controversy is in excess of $5 million.

                                       OPERATIVE FACTS

        13.     In 1999 and 2002, New Jersey and Illinois, respectively, deregulated their markets

 for retail residential electricity supply. Among the goals of the reorganization were increased

 competition and deregulation within the industry, with an eye towards achieving greater

 consumer choice and an overall reduction of energy rates. As a result, the states’ electric

 industries are open to competition, and consumers may choose their supplier of electricity.

        14.     The new energy suppliers, who compete against local utilities such as Public

 Service Electric and Gas Company (“PSE&G”) and Commonwealth Edison (“ComEd”), are

 known as energy service companies, or “ESCOs.” While ESCOs supply the power, the delivery

 of electricity to homes remains the job of the local utilities. The local utility also continues to

 bill customers for both the energy supply and delivery costs. The only difference to the customer

 is whether the utility or an ESCO sets the price for the customer’s energy supply.

        15.     The public policy motivation for allowing consumers a choice of energy suppliers

 is to enable retail customers to take advantage of increased competition between suppliers in the

 open market. The fundamental purpose behind this policy is that competition would result in



                                                   4
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 5 of 36 PageID: 1437



 ESCOs being more aggressive and creative than the utility in reducing wholesale purchasing

 costs and thereby lower prices for retail customers.

        16.     Consumers who do not choose to switch to an ESCO for their energy supply

 continue to receive their supply from their local utility. Utilities charge their customers a rate

 based on market prices for supply obtained in the competitive wholesale marketplace, plus other

 wholesale costs, namely transmission, capacity, ancillary, congestion, and administrative costs

 (i.e., the same costs ESCOs such as Spark incur) -- without any markup or profit. Because utility

 rates do not include any profits, they serve as reflections of market costs of wholesale electricity

 and associated costs. The local utility is virtually always an ESCO’s primary competitor.

        17.     As part of the deregulation plan, ESCOs, such as Defendant, do not have to file

 the electricity rates they charge or the method by which they set their rates with the New Jersey

 Board of Public Utilities or the Illinois Commerce Commission.

        18.     Additionally, Spark has a tactical advantage over the highly-regulated utilities as

 it can purchase electricity from any number of markets using any number of purchasing and

 hedging strategies, and therefore its cost for purchasing electricity should at the very least reflect

 (if not undercut) utility prices. For example, ESCOs such as Spark may buy electricity at

 wholesale for resale to retail customers by: owning electricity production facilities; purchasing

 electricity from wholesale marketers and brokers at the price available at or near the time it is

 used by the retail consumer; and by purchasing electricity in advance of the time it is used by

 consumers, for example purchasing futures contracts for the delivery of electricity in the future at

 a predetermined price. The purpose of deregulation is to allow ESCOs to use these and other

 innovative purchasing strategies to reduce electricity costs, and pass those savings on to

 consumers.



                                                   5
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 6 of 36 PageID: 1438



         19.     ESCOs should be able to offer rates competitive with, or substantially lower than,

 utilities’ rates, and in fact many do. Indeed, Spark offered fixed rates during the time Plaintiffs

 were Spark customers that were competitive with or much lower than utilities’ rates.

         20.     Therefore, while PSE&G’s and ComEd’s rates may not precisely match Spark’s

 rates, they should be commensurate. But they are instead wildly disparate.

         21.     Defendant takes advantage of the deregulation and the lack of regulatory

 oversight in the energy market to deceptively charge consumers exorbitant rates for electricity.

 In fact, Defendant’s rates are not competitive and are in fact substantially higher than rates of

 other ESCOs and local utilities, not reflective of changes in wholesale markets, and are based on

 factors other than market conditions that it fails to disclose to its customers.

         22.     As any reasonable consumer would expect, there are only two aspects of market

 conditions that affect Spark’s sales of electricity to consumers: supply side, as reflected in the

 state of wholesale market pricing (wholesale costs make up the vast majority of ESCOs’ costs to

 provide retail electricity), and demand side, as reflected in the rates Spark’s competitors charge

 other retail customers.

       SPARK ENERGY CHARGES DECEPTIVELY HIGH ELECTRICITY RATES

         23.     Spark engages in a classic bait-and-switch deceptive scheme. It lured Ms.

 Rolland into switching to its electricity supply service by offering her a fixed rate that was lower

 than her then-current rate with her local utility (PSE&G), and she accepted the offer. Ms.

 Rolland stayed on that fixed rate for 12 months before she was switched to Spark’s standard

 variable rate. Not surprisingly, the rate Spark charged after she was moved to the variable rate

 was always substantially higher than her initial rate, the rates PSE&G charged, and the rates

 other electricity retailers charged.



                                                   6
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 7 of 36 PageID: 1439



        24.     After Ms. Rolland agreed to enroll in Spark’s electricity service, Spark provided

 her its standard “Terms of Service.” Ms. Rolland’s Terms of Service and attendant welcome

 letter are attached as Exhibit 1. The Terms of Service, which is the contract between Ms.

 Rolland and Spark, provided for a rescission period during which it was not effective. Thus, the

 Terms of Service constituted a representation as to what rate Ms. Rolland would receive when

 she was placed on the variable rate.

        25.     The Terms of Service further provides that after the expiration of the initial fixed

 rate, Plaintiff would be switched to a “variable market rate.” Spark also represented that after

 her fixed rate expired, the new rate may “vary according to market conditions.” That is, Spark

 represented that the new variable rate might vary from the fixed rate that just expired “according

 to market conditions.”

        26.     To induce Plaintiff to allow Spark to switch her to its variable market rate, Spark

 uses its uniform renewal notice, sent to every Spark customer whose initial rate is expiring, to

 mislead Plaintiff into believing that Spark’s variable rate is competitive with those of the local

 utility and other ESCOs. This misleading and deceptive misrepresentation is not part of the

 Terms of Service or any contract with Plaintiff, but is instead an independent, non-contractual

 deceptive practice upon which Defendant intended Plaintiff and other class members to rely.

 Spark thus misleadingly states that its rates are competitive with rates charged by utilities and

 other ESCOS by representing that its rates are “competitively priced” in its renewal notice,

 which Spark sends to customers to notify them that their initial rate is set to expire and that their

 account “will automatically roll onto a month-to-month variable plan with no effort required on

 your part.” Spark’s standard renewal notice, received by Ms. Rolland, is attached as Exhibit 2.




                                                   7
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 8 of 36 PageID: 1440



             27.   Thus, a reasonable consumer would expect either that the rate would remain the

 same as the initial rate or that it would vary based on changes in market conditions (namely,

 wholesale market costs and conditions and the rates charged by other ESCOs and the local

 utility).

             28.   But such a consumer would be wrong, because Spark’s variable rate is not a

 market variable rate because it does not reflect changes in wholesale costs and conditions and it

 is substantially higher than other rates available to consumers in the market. And Spark’s

 variable rate does not vary based on changes in wholesale costs or the rates its competitors

 charge.

             29.   In particular, a reasonable consumer would understand and expect that “market

 conditions” for retail electricity would include the prices that Spark’s competitors charge,

 including Spark’s primary competitor PSE&G. That expectation would be frustrated.

             30.   Ms. Rolland was a Spark electricity customer from February 25, 2012 to

 December 24, 2014. After the first year of service, she was switched to Spark’s variable rate.

 Immediately, Spark’s rate jumped a remarkable 108% from $0.1069 to $0.2220 per kilowatt

 hour.1 In contrast, the local utility (PSE&G) rate, i.e., the rate PSE&G would have charged Ms.

 Rolland had she purchased electricity from PSE&G, merely increased by 1%. Spark’s variable

 rates stayed substantially higher than PSE&G rates for the rest of Ms. Rolland’s service period.

 They were higher than PSE&G rates by 93% to 114%. On average, they were higher by about

 105%, with Spark rates averaging $0.2309 kWh and PSE&G rates averaging $0.1127 kWh.

 From February 26, 2013 through December 24, 2014, when Spark variable rates were in effect,

 Spark’s rates were higher by at least 100% for 17 of the 22 billing periods. Price disparity was



 1
     Electricity is sold to consumers by the kilowatt hour, or kWh.
                                                   8
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 9 of 36 PageID: 1441



 most pronounced from March 27, 2014 through December 24, 2014, when, except for one billing

 period (June 26, 2014 to July 26, 2014), Spark rates were at least 110% higher than PSE&G

 rates, with the price disparity reaching its peak at 114% for the billing period April 25, 2014 to

 May 27, 2014. Moreover, Spark’s variable rate was also consistently substantially higher than

 other electricity rates available in the market, including its own fixed rates and introductory rates.

        31.       In fact, after the abrupt 108% rate hike on the 13th month of service, the price per

 kilowatt hour that Spark charged further went up by 8% through the end of the service period,

 from $0.2220 to $0.2390 kWh, so that for the entire service period, Spark rates increased by

 about 124% from $0.1069 to $0.2390 kWh. At no time after the first year of service did Spark

 charge a variable rate less than $0.2220 kWh. Remarkably, Spark never lowered its rate from

 the preceding month, in contrast to fluctuating market conditions, demonstrating that the

 representation that the rates “may” vary according to market conditions is false and misleading

 because they never vary according to market conditions.

        32.       In contrast, while Spark’s rates continued to rise, PSE&G rates showed greater

 price variability. For example, from PSE&G’s rate dropped from $0.1155 kWh in June 2013 to

 $0.1097 in January 2014, a decrease of 5%, while Spark’s rate remained unchanged at $0.2270

 kWh. Similarly, PSE&G’s rate dropped from $0.1202 kWh to $0.1130 from June to December

 2014, a 6% decline; Spark’s rate did not change.

        33.       Spark’s variable rates were always significantly higher than PSE&G’s after the

 first year of service; indeed, while PSE&G’s rates often declined, Spark’s rates increased. Thus,

 Spark’s rates are not in fact based on market conditions or competing prices otherwise available

 in the market.




                                                    9
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 10 of 36 PageID: 1442



          34.     A reasonable consumer would also understand that the price the local utility

  charges and market rates are part of prevailing market conditions and that a price based on

  prevailing market conditions would be competitive with the price charged by the local utility and

  other retail market rates. But Spark’s variable rate was never competitive with PSE&G’s rate.

          35.     A reasonable consumer would also understand and expect that “market

  conditions” for retail electricity would include the wholesale price for electricity, that is, the

  price that Spark pays for the electricity it in turn supplies to its retail customers.

          36.     However, Spark’s variable rate never varies with wholesale market prices. One

  indicator of market prices is the locational marginal price (“LMP”), which is a benchmark used

  to establish the price of energy purchases and sales in the PJM wholesale electricity market

  (which includes New Jersey).

          37.     The disconnect between changes in the PJM and Spark variable rate demonstrates

  that Spark’s rates never reflect changes in market conditions. For example, when Spark’s

  variable rate took effect on the 13th month of the service period, the weighted LMP had declined

  from $0.0492 to $0.0419 kWh (January 25 to March 26, 2013), a reduction of about 15%. Yet

  during that same period, Spark’s rate had jumped from $0.1069 to $0.2220 kWh, a drastic

  increase of about 108%. Similarly, from June 27 to August 23, 2013, the weighted LMP had

  declined from $0.0593 to $0.0381 kWh, a reduction of about 36%. Yet during that same period,

  Spark’s variable rate had increased by 1.93% from $0.2227 to $0.2270 kWh. Then from January

  25 to May 27, 2014, the weighted LMP had decreased by 57% from $0.0913 to $0.0393 kWh,

  while Spark’s rate had increased by 4.64% from $0.2284 to $0.2390 kWh. Then Spark’s rate

  stayed at $0.2390 for the rest of the service period notwithstanding declines in the weighted LMP

  of nearly 22% from $0.0428 to $0.0335 kWh, (June 26 to August 25, 2014), of about 8% from



                                                     10
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 11 of 36 PageID: 1443



  0.0343 to 0.0315 kWh (August 26 to October 23, 2014), and of about 21.50% from $0.0424 to

  $0.0333 kWh (October 24 to December 24, 2014). Indeed, after the first year of service, Spark’s

  rate increased by about 8% from $0.2220 to $0.2390 kWh, although the weighted LMP

  decreased by about 21% from $0.0419 to $0.0333 kWh. No reasonable consumer who is told

  that their variable rate may vary according to market conditions would expect that Spark’s rate

  would consistently increase despite decreases in the wholesale price of electricity.

            38.   Moreover, as Defendant Spark’s Rule 30(b)(6) witness Ms. Kira Jordan (Senior

  Director of Portfolio Management at Spark) testified,




            39.




            40.   Not surprisingly, Spark’s rates are not competitive with those of other New Jersey

  ESCOs. See 2016 Retail Power Marketers Sales -- Residential, U.S. ENERGY INFORMATION

  ADMINISTRATION, http://bit.ly/2pgWXpO (last visited Aug. 14, 2018). In fact, according to U.S.

  Energy Information Administration’s data, in 2016, Spark’s rates were higher than

  approximately 90% of the 68 ESCOs providing residential electricity services in New Jersey.

  See id.

            41.   Mr. Harty’s experience with Spark mirrored that of Ms. Rolland.



                                                  11
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 12 of 36 PageID: 1444



         42.     In or around February 2012, Spark offered to provide Mr. Harty a fixed rate to be

  followed by a market-based variable rate for electricity services. Spark’s fixed rate offer was

  lower than his local utility’s (ComEd) then-current rate.

         43.     After Mr. Harty expressed interest in enrolling in Spark’s electricity services,

  Spark provided him with its standard customer Uniform Disclosure Statement (also referred to as

  Spark’s “Customer Disclosure Statement”) and Terms of Service.

         44.     The representation that Defendant’s variable rate would be based on market

  conditions was reinforced by Defendant’s standard Terms of Service, which, after the rescission

  period, would come to govern their relationship. Specifically, the Terms of Service prominently

  stated that, upon the expiration of the initial fixed rate, Plaintiff would be automatically

  transferred to Spark’s variable rate plan, “where your rate may vary according to market

  conditions.” That is, Spark represented that the new variable rate “may vary” from the expired

  fixed rate “according to market conditions.”

         45.     The Terms of Service also provided Mr. Harty with a rescissionary period during

  which he could rescind the contract prior to its commencement should he not agree to its terms.

  During that rescissionary period, the contract served as a solicitation in which Defendant

  identified the basis upon which the promised market-based variable rate would be determined.

         46.     Spark sends a uniform renewal letter to all of its customers whose fixed rates are

  expiring, in which it represents that Spark has “competitively priced offers.”

         47.       Any reasonable consumer would understand based on these representations that

  Defendant’s variable rate would be competitive and vary from the initial fixed rate according to

  changes in market conditions. Any reasonable consumer would understand that the primary, if

  not sole, components of market conditions is wholesale prices and the retail prices other



                                                   12
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 13 of 36 PageID: 1445



  competitors (namely the local utility and other ESCOs) charge. Mr. Harty thus reasonably

  expected that Spark’s variable rates for electricity would only vary from his initial rate based on

  market conditions, i.e., the rates Spark’s competitors charge and wholesale costs for purchasing

  electricity.

          48.    But such a consumer would be wrong, because Spark’s variable rate does not

  reflect changes in wholesale electricity prices and it is invariably substantially higher than

  competitors’ rates.

          49.    The following table identifies the last 23 billing periods (beginning in January

  2017) during which Mr. Harty was enrolled in Spark’s electricity services, the variable rate

  Spark charged Mr. Harty, the corresponding rate ComEd would have charged (which, as

  discussed above, is a reasonable representation of a rate based on wholesale market conditions),

  and the differences between Spark’s and ComEd’s contemporaneous rates:




                                                   13
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 14 of 36 PageID: 1446



                            Spark
                           Energy        ComEd Rate         Difference          Percent
      Billing Period
                             Rate          Per kWh           Per kWh           Difference
                          Per kWh
      1/4/17 – 2/3/17      $0.1309         $0.05818          $0.07272           124.99%
      2/3/17 – 3/6/17      $0.1309         $0.05818          $0.07272           124.99%
      3/6/17 – 4/4/17      $0.1309         $0.06185          $0.06905           111.64%
      4/4/17 – 5/3/17      $0.1409         $0.05818          $0.08272           142.18%
      5/3/17 – 6/2/17      $0.1409         $0.06161          $0.07929           128.70%
      6/2/17 – 7/3/17      $0.14089        $0.07044          $0.07045           100.01%
      7/3/17 – 8/2/17      $0.13993        $0.06969          $0.07024           100.79%
     8/2/17 – 8/31/17     $0.13991         $0.07082          $0.06909            97.56%
     8/31/17 – 9/29/17     $0.1399         $0.07103          $0.06887            96.96%
    9/29/17 – 10/30/17     $0.13991        $0.06649          $0.07342           110.42%
   10/30/17 – 11/30/17     $0.1399         $0.06649          $0.07341           110.41%
     11/30/17 – 1/3/18     $0.13989        $0.06649           $0.0734           110.39%
      1/3/18 – 2/2/18      $0.1399         $0.06786          $0.07204           106.16%
      2/2/18 – 3/5/18      $0.15088        $0.07485          $0.07603           101.58%
      3/5/18 – 4/3/18      $0.1599         $0.06898          $0.09092           131.81%
      4/3/18 – 5/2/18      $0.1599         $0.06695          $0.09295           138.83%
      5/2/18 – 6/1/18      $0.1599         $0.06818          $0.09172           134.53%
      6/1/18 – 7/2/18      $0.1599         $0.07334          $0.08656           118.03%
      7/2/18 – 8/1/18      $0.1599         $0.07051          $0.08939           126.78%
     8/1/18 – 8/30/18     $0.15989         $0.0727           $0.08719           119.93%
     8/30/18 – 10/1/18     $0.1599         $0.06993          $0.08997           128.66%
    10/1/18 – 10/30/18     $0.1599         $0.06792          $0.09198           135.42%
   10/30/18 – 11/30/18     $0.15989        $0.06792          $0.09197           135.41%



          50.   As explained above, ComEd is Spark’s primary competitor in Mr. Harty’s service

  territory.

                                              14
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 15 of 36 PageID: 1447



         51.     In Illinois, the Illinois Power Agency develops electricity procurement plans and

  conducts competitive electricity procurement processes on behalf of Illinois utilities in order to

  ensure that utility customers receive competitive retail rates for electricity. A third-party

  consultant manages competitive procurement auctions on behalf of the Illinois Power Agency.

  Through these events, utilities purchase electricity at competitive wholesale prices on a multi-

  year rolling basis (which Illinois refers to as a “laddered” approach) on behalf of its customers.

  The bidding processes and results are made publicly available. As a result, these auctions reflect

  market-determined prices based on prevailing market conditions. Utilities then charge their

  customers a rate based on market prices for supply obtained in the competitive wholesale

  marketplace. Because Illinois utility rates do not include any profits, they serve as pure

  reflections of average market costs of wholesale electricity and associated costs over time.

         52.     Thus, ComEd’s rates encompass the average wholesale price of electricity over

  time and associated costs without any markup, making it an ideal comparator.

         53.     That Spark’s variable rate is not in fact a competitive market rate is demonstrated

  by the fact that Defendant’s rate was consistently significantly higher than ComEd’s rates.

  Between January 2017 and November 2018, Spark’s rate was higher than ComEd’s rate every

  single month. On average, during this period, Spark’s rates were 119% higher than ComEd’s

  rates. Spark’s rate was more than double ComEd’s rate during 21 of these 23 months.

         54.     Spark’s failure to base is variable rate on market conditions is likewise evidenced

  by the variable rate’s failure to fluctuate in accordance with changes in ComEd’s (i.e., its

  primary competitor’s) rate.

         55.     Remarkably, Spark almost never lowered its rate from the preceding month, in

  contrast to fluctuating market conditions, demonstrating that the representation that the rates



                                                   15
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 16 of 36 PageID: 1448



  “may” vary according to market conditions is false and misleading because they rarely if ever

  vary according to market conditions.

          56.       The discrepancies between fluctuations in Spark’s variable rate and utility prices

  remain evident throughout Mr. Harty’s last two years on the variable rate. For example, whereas

  ComEd’s rate decreased from $0.07485 to $0.06695 per kWh (declining by 11%) from February

  to April 2018, Spark’s rate increased its already exorbitant rate from $0.15088 to $0.1599 per

  kWh (increasing by 6%). Likewise, between August and November 2018, ComEd’s rate steadily

  decreased from $0.0727 to $0.06792 per kWh (decreasing 7%), while Spark’s rate increased

  from $0.1589 to $0.1599 per kWh and subsequently decreased back to $0.1589 per kWh during

  the same period.

          57.       Even when the rates trended in the same direction, the differences remain evident.

  For instance, between August and December 2017, ComEd’s rate steadily decreased from

  $0.07103 to $0.06649 per kWh (decreasing 6%), whereas Spark’s rate nominally decreased from

  $0.1399 per kWh to $0.1389 per kWh (decreasing 0.7%).

          58.       A reasonable consumer would understand that a price based on market conditions

  would be competitive with the price charged by Spark’s competitors’ rates, namely its primary

  competitor ComEd. But Spark’s variable rate was never competitive with ComEd’s rate. Thus,

  Spark’s rates are not in fact based on market conditions or competing prices otherwise available

  in the market.

          59.       Moreover, Spark has a tactical advantage over the utility as it can purchase

  electricity from any number of markets using any number of purchasing and hedging strategies,

  and therefore its cost for purchasing electricity should at the very least reflect -- if not undercut --

  utility prices.



                                                     16
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 17 of 36 PageID: 1449



            60.      Instead, Spark’s rates are unfathomably and consistently higher than the local

  utility’s rates.

            61.      Spark’s variable rate was also consistently substantially higher than other

  electricity rates available in the market, including its own fixed rates and introductory rates.

            62.      Not surprisingly, Spark’s rates are not competitive with those of other Illinois

  ESCOs either. In fact, according to U.S. Energy Information Administration’s data, in 2016,

  Spark’s rates were higher than approximately 92% of the 52 ESCOs providing residential

  electricity services in Illinois. See 2016 Retail Power Marketers Sales -- Residential, U.S.

  ENERGY INFORMATION ADMINISTRATION, http://bit.ly/2pgWXpO (last visited Feb. 27, 2019).

            63.      A reasonable consumer would also understand and expect that “market

  conditions” for retail electricity would include the wholesale price for electricity, that is, the

  market price available to Spark for the electricity it in turn supplies to its retail customers.

            64.      However, Spark’s variable rate never varies with wholesale market prices.

            65.      The following table identifies the most recent 23 billing periods during which Mr.

  Harty was enrolled in Spark’s variable rate, Spark’s variable rates for that period, the “Weighted

  LMP Plus Other Wholesale Costs,” and the differences between Spark’s rates and

  contemporaneous wholesale prices. The “Weighted LMP Plus Other Wholesale Costs” below

  reflects the Day-Ahead LMP adjusted upward to reflect that more electricity is purchased when

  demand, and consequently the LMPs, are higher, and also includes the other wholesale costs an

  ESCO incurs for selling electricity (namely transmission, capacity, ancillary, and congestion

  costs) in ComEd’s service territory. PJM is the market administrator and updates the market rate

  on an hourly basis. Spark was and is capable of purchasing electricity at wholesale at these

  prices.



                                                      17
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 18 of 36 PageID: 1450




                          Spark     Weighted LMP
                         Energy       Plus Other      Difference    Percent
     Billing Period
                          Rate      Wholesale Costs   Per kWh      Difference
                         Per kWh       Per kWh
     1/4/17 – 2/3/17     $0.1309        $0.0667        $0.0642       96%
     2/3/17 – 3/6/17     $0.1309        $0.0442        $0.0867       196%
     3/6/17 – 4/4/17     $0.1309        $0.0505        $0.0804       159%
     4/4/17 – 5/3/17     $0.1409        $0.0443        $0.0966       218%
     5/3/17 – 6/2/17     $0.1409        $0.0488        $0.0921       189%
     6/2/17 – 7/3/17     $0.14089       $0.0506        $0.0903       178%
     7/3/17 – 8/2/17     $0.13993       $0.0519        $0.0881       170%
    8/2/17 – 8/31/17     $0.13991       $0.0466        $0.0933       200%
    8/31/17 – 9/29/17    $0.1399        $0.0460        $0.0939       204%
   9/29/17 – 10/30/17    $0.13991       $0.0455        $0.0944       208%
   10/30/17 – 11/30/17   $0.1399        $0.0423        $0.0976       231%
    11/30/17 – 1/3/18    $0.13989       $0.0432        $0.0967       224%
     1/3/18 – 2/2/18     $0.1399        $0.0397        $0.1002       252%
     2/2/18 – 3/5/18     $0.15088       $0.0386        $0.1123       291%
     3/5/18 – 4/3/18     $0.1599        $0.0429        $0.1170       273%
     4/3/18 – 5/2/18     $0.1599        $0.0454        $0.1145       252%
     5/2/18 – 6/1/18     $0.1599        $0.0378        $0.1221       323%
     6/1/18 – 7/2/18     $0.1599        $0.0437        $0.1162       266%
     7/2/18 – 8/1/18     $0.1599        $0.0492        $0.1107       225%
    8/1/18 – 8/30/18     $0.15989       $0.0493        $0.1106       224%
    8/30/18 – 10/1/18    $0.1599        $0.0487        $0.1112       228%
   10/1/18 – 10/30/18    $0.1599        $0.0462        $0.1137       246%
   10/30/18 – 11/30/18   $0.15989       $0.0538        $0.1061       197%




                                          18
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 19 of 36 PageID: 1451



         66.     The disconnect between changes in wholesale prices and Spark’s variable rate

  demonstrates that Spark’s rates do not reflect changes in market conditions. For example, the

  wholesale price of electricity significantly declined from $0.0519 per kWh in July 2017 to

  $0.0386 per kWh in February 2018, a reduction of 26%, while Spark’s rates remained constant

  around $0.1399 throughout the eight-month period. Likewise, between March and May 2018,

  wholesale prices declined from $0.0429 to $0.0378 per kwh, declining 12%, while Spark’s rate

  remained at $0.1599 per kwh. The discordance remained evident through Mr. Harty’s final

  months with Spark. Between August and October 2018, wholesale costs decreased from $0.0493

  to $0.0462, decreasing by 6%, while Spark’s variable rate increased from $0.1589 to $0.1599 per

  kwh.

         67.     No reasonable consumer who is told that their variable rate may vary according to

  market conditions would expect that Spark’s rate would consistently remain constant or increase

  despite decreases in the wholesale price of electricity.

         68.




                                                   19
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 20 of 36 PageID: 1452




                                           .

         69.




         70.     Spark further deceives its variable rate customers by charging them monthly

  administrative fees in direct contravention of the terms of Spark’s contract.

         71.     According to Spark’s standard Terms of Service, “[y]ou may also pay a monthly

  administrative fee, the amount of which, if applicable, is disclosed in your CDS [Customer

  Disclosure Statement] or Electric Service Agreement.” Exhibit 1 at 3, § 1.

         72.     However, Spark’s standard Customer Disclosure Statement explicitly states,

  “Monthly Administrative Fee: None.” See Exhibit 1 at 2; accord Jordan Dep. Tr. 138.

  Furthermore, as Ms. Jordan conceded, Spark customers transferred from Spark’s Fixed Rate Plan

  and Immediate Savings Plan -- the only two initial plan offerings, both of which automatically

  transfer to the variable rate -- do not receive a new contract upon transfer that would otherwise

  have disclosed an applicable monthly administrative fee. See Jordan Dep. Tr. 140:10-22;

  142:21-143:6. Notwithstanding the explicit terms of their agreement with Spark, soon after

  shifting Plaintiffs to its variable rate, Spark intentionally began charging Ms. Rolland and Mr.

  Harty a monthly administrative fee. Spark knows when it represents that no fee will be charged

  absent a Customer Disclosure Statement or Electronic Service Agreement disclosure that it will

  in fact charge such a fee, irrespective of whether it is disclosed.




                                                    20
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 21 of 36 PageID: 1453



          73.     All that Spark offers customers is electricity delivered by local utilities, a

  commodity that has the exact same qualities as electricity supplied by other ESCOs or local

  utilities. Other than potential price savings, Spark offers nothing of value that other ESCOs or

  local utilities do not offer.

          74.     Spark’s statements regarding its electricity rates are materially misleading, as the

  most important consideration for any reasonable consumer when choosing an energy supplier is

  price. No reasonable consumer who knows the truth about Spark’s exorbitant rates would

  choose Spark as an electricity supplier. All that Spark offers customers is electricity delivered by

  local utilities, a commodity that has the exact same qualities as electricity supplied by other

  ESCOs or local utilities. Other than potential price savings, there is nothing to differentiate

  Spark from other ESCOs or local utilities, and the potential for price savings is the only reason

  any reasonable consumer would enter into a contract for electricity supply with Spark.

          75.     Spark knows full well that it charges variable rates that are unconscionably high,

  and the misrepresentations it makes with regard to the rates being based on market conditions

  were made for the sole purpose of inducing customers to purchase electricity from Spark so that

  it can reap outrageous profits to the direct detriment of consumers without regard to the

  consequences high utility bills cause such consumers. Therefore, Spark’s actions were actuated

  by actual malice or accompanied by wanton and willful disregard for the well-being of

  consumers.

                                     RULE 9(B) ALLEGATIONS

          76.     Federal Rule of Civil Procedure (“Rule”) 9(b) provides that “[i]n alleging fraud or

  mistake, a party must state with particularity the circumstances constituting fraud or mistake.

  Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”



                                                    21
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 22 of 36 PageID: 1454



  Fed. R. Civ. P. 9(b). To the extent necessary, as detailed in the paragraphs above and below,

  Plaintiffs have satisfied the requirements of Rule 9(b) by establishing the following elements

  with sufficient particularity:

          77.     WHO:

                 Spark, acting through its corporate personnel, makes material misrepresentations

                  and omissions of fact in the marketing, advertising, promotion, and sale of

                  electricity.

          78.     WHAT:

                 Spark makes material misrepresentations and omissions by marketing,

                  advertising, promoting, and selling its variable rate as a “competitively priced”

                  “variable market rate” that “may vary according to market conditions.”

                 The language that Spark uses in its Terms of Service and renewal letters falsely

                  and deceptively creates the impression that its variable rate would vary based on

                  changes in the wholesale cost of electricity and competitors’ rates.




          




                                                   22
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 23 of 36 PageID: 1455



                                             No reasonable consumer exposed to Spark’s

              representations would expect that there would be no connection between market

              conditions and Spark’s variable rates.

             Spark engages in additional misrepresentations and omissions in its Terms of

              Service by falsely and deceptively stating that, “[y]ou may also pay a monthly

              administrative fee, the amount of which, if applicable, is disclosed in your CDS

              [Customer Disclosure Statement] or Electric Service Agreement.”

              Notwithstanding, Spark knows that it will charge customers a monthly

              administrative fee without first disclosing the fee in either the Customer

              Disclosure Statement or Electric Service Agreement.

        79.   WHERE:

             In Spark’s standard Customer Disclosure Statement and Terms of Service, which

              constitute a solicitation during the rescission period, and in Spark’s standard

              renewal notice, all of which were received by Plaintiffs and upon which Spark

              intended Plaintiffs to rely.

        80.   WHEN:

             Spark made the material misrepresentations and omissions when it solicited Ms.

              Rolland in February of 2012 by providing her with its deceptive standard

              Customer Disclosure Statement and Terms of Service, and again in or around

              March of 2013 when it sent Ms. Rolland its standard renewal notice guaranteeing

              “competitively priced” rates. Spark Energy likewise made the material

              misrepresentations and omissions when it solicited Mr. Harty in February of 2012

              by providing him with its deceptive standard Uniform Disclosure Statement and


                                               23
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 24 of 36 PageID: 1456



              Terms of Service, and again when it sent Mr. Harty its standard renewal notice

              guaranteeing competitively-priced rates. According to Ms. Jordan’s testimony,

              Spark makes the same or substantially similar misrepresentations and omissions

              of material facts to all of its potential customers when it solicits them by using the

              same or substantially similar Customer Disclosure Statement, Terms of Service,

              and renewal notice. Jordan Dep. Tr. 176:16-180:11; 184:3-16.

        81.   WHY:

             Knowing that price is the most fundamental factor in choosing an energy supplier,

              Spark makes these claims with respect to its variable rate with the purpose of

              inducing Ms. Rolland, Mr. Harty, and other prospective customers to switch to its

              electricity supply services. By deceptively inducing customers to switch to its

              energy supply, Spark has successfully reaped millions in profits at the expense of

              its unsuspecting customers.

        82.   HOW:

             Spark makes material misrepresentations and fails to disclose material facts

              concerning its variable rate when marketing, advertising, promoting, and selling

              its electricity services by representing that its variable rate is a “competitively

              priced” “variable market rate” that “may vary according to market conditions.”




                                                              Instead, Spark’s rate is consistently

              higher than that of its primary competitor (the local utility) as well as rates

              charged by other ESCOs, and is invariably higher than its own teaser and fixed


                                                24
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 25 of 36 PageID: 1457



                 rates.




                             .

                Spark also fails to disclose that it charges customers a monthly administrative fee,

                 despite its explicit representations otherwise.

                                 CLASS ACTION ALLEGATIONS

         83.     Plaintiffs bring this action individually and, pursuant to Rule 23 of the Federal

  Rules of Civil Procedure, on behalf of a class of all Spark variable rate electricity customers

  nationwide from April 19, 2011 to the present (the “Class”).

         84.     Plaintiff Harty further brings this action individually and, pursuant to Rule 23 of

  the Federal Rules of Civil Procedure, on behalf of a sub-class of Spark customers in Illinois who

  were charged a variable rate for residential electricity services by Spark from March 2009 to the

  present (the “Sub-Class”, collectively, the “Classes”).

         85.     Excluded from the Classes are Defendant; any parent, subsidiary, or affiliate of

  Defendant; any entity in which Defendant has or had a controlling interest, or which Defendant

  otherwise control or controlled; and any officer, director, employee, legal representative,

  predecessor, successor, or assignee of Defendant.

         86.     This action is brought as a class action for the following reasons:

                 a.       The Classes consist of thousands of persons and is therefore so numerous

  that joinder of all members, whether otherwise required or permitted, is impracticable;

                 b.       There are questions of law or fact common to the Classes that predominate

  over any questions affecting only individual members, including:


                                                   25
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 26 of 36 PageID: 1458



                         i.         whether Defendant breached its contracts with consumers by

  charging variable rates not based on market conditions;

                        ii.         whether Defendant breached the covenant of good faith and fair

  dealing by exercising its unilateral price-setting discretion in bad faith, i.e., to price gouge or

  upset the reasonable expectation of consumers that Spark variable rates would be competitive

  and reflect changes in the wholesale price of electricity;

                       iii.         whether Defendant violated 815 Ill. Comp. Stat. Ann. § 505/1 et

  seq.;

                       iv.          whether Plaintiffs and the Classes have sustained damages and, if

  so, the proper measure thereof; and

                        v.          whether Defendant should be enjoined from continuing to charge

  exorbitant rates based on factors other than market conditions.

                  c.         The claims asserted by Plaintiffs are typical of the claims of the members

  of the Class;

                  d.      Plaintiffs will fairly and adequately protect the interests of the Classes, and

  Plaintiffs have retained attorneys experienced in class and complex litigation, including class

  litigation involving consumer protection and ESCOs;

                  e.      Prosecuting separate actions by individual class members would create a

  risk of inconsistent or varying adjudications with respect to individual class members that would

  establish incompatible standards of conduct for Defendant;

                  f.      Defendant has acted on grounds that apply generally to the Classes,

  namely representing that its variable rates are based on market conditions when its rates are in




                                                      26
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 27 of 36 PageID: 1459



  fact always substantially higher, so that final injunctive relief prohibiting Defendant from

  continuing its deceptive practices is appropriate with respect to the Classes as a whole;

                  g.       A class action is superior to other available methods for the fair and

  efficient adjudication of the controversy, for at least the following reasons:

                          i.      Absent a class action, Class members as a practical matter will be

  unable to obtain redress, Defendant’s violations of its legal obligations will continue without

  remedy, additional consumers and purchasers will be harmed, and Defendant will continue to

  retain its ill-gotten gains;

                         ii.      It would be a substantial hardship for most individual members of

  the Classes if they were forced to prosecute individual actions;

                        iii.      When the liability of Defendant has been adjudicated, the Court

  will be able to determine the claims of all members of the Classes;

                        iv.       A class action will permit an orderly and expeditious

  administration of Classes’ claims, foster economies of time, effort, and expense, and ensure

  uniformity of decisions;

                         v.       The lawsuit presents no difficulties that would impede its

  management by the Court as a class action; and

                        vi.       Defendant has acted on grounds generally applicable to Class and

  Sub-Class members, making class-wide monetary and injunctive relief appropriate.

          87.     Defendant’s violations the common law are applicable to all members of the

  Class, Defendant’s violations of the Illinois Consumer Fraud and Deceptive Business Practices

  Act are applicable to all members of the Sub-Class, and Plaintiffs are entitled to have Defendant

  enjoined from engaging in illegal and deceptive conduct in the future.



                                                    27
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 28 of 36 PageID: 1460



                                     FIRST CAUSE OF ACTION
                                         Breach of Contract
                                       (On Behalf of the Class)

            88.   Plaintiffs repeat and re-allege the allegations contained in the preceding

  paragraphs as if fully set forth herein.

            89.   Plaintiffs and the Class entered into valid contracts with Defendant for the

  provision of electricity supply.

            90.   Pursuant to that contract, Spark agreed to charge a variable rate for electricity

  “according to market conditions.”

            91.   Defendant also promised that it would not charge customers a monthly

  administrative fee without prior disclosure in its Uniform Disclosure Statement or Electric

  Service Agreement.

            92.   Pursuant to the contract, Plaintiffs and the Class agreed to pay Defendant’s rate,

  and they did so.

            93.   However, Defendant failed to perform its obligations under the contract because it

  charged a variable rate neither based on market conditions, including the wholesale price of

  energy.

            94.   Defendant further breached its contract by charging Plaintiffs and the Class

  monthly administrative fees in direct contravention of the terms of Spark’s customer contract.

            95.   Plaintiffs and the Class were damaged as a result because they were billed, and

  they paid, a charge for electricity that was higher than it would have been had Defendant based

  the rate on market conditions, including the wholesale price of energy, as well as monthly

  administrative fees.

            96.   By reason of the foregoing, Defendant is liable to Plaintiffs and the rest of the



                                                   28
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 29 of 36 PageID: 1461



  Class for the damages that they have suffered as a result of Defendant’s actions, the amount of

  such damages to be determined at trial, plus attorneys’ fees.

                                 SECOND CAUSE OF ACTION
                     Breach of Implied Covenant of Good Faith & Fair Dealing
                                     (On Behalf of the Class)

          97.     Plaintiffs repeat and re-allege the allegations contained in the paragraphs above as

  if fully set forth herein.

          98.     Every contract contains an implied covenant of good faith and fair dealing in the

  performance and enforcement of the contract. The implied covenant is an independent duty and

  may be breached even if there is no breach of a contract’s express terms.

          99.     Under its agreements, Defendant had unilateral discretion to set the variable rate

  for electricity based on market conditions, including the wholesale price of energy.

          100.    Plaintiffs reasonably expected that Defendant would attempt to make a reasonable

  profit in setting its rates and selling electricity to consumers. Nonetheless, Plaintiffs reasonably

  expected that the variable rates for electricity would, notwithstanding Defendant’s profit goals,

  reflect market conditions, including competing rates and the wholesale price of electricity, and

  that Defendant would refrain from price gouging. Without these reasonable expectations,

  Plaintiffs and other Class members would not have agreed to buy electricity from Defendant.

          101.    Defendant breached the implied covenant of good faith and fair dealing by

  arbitrarily and unreasonably exercising its unilateral rate-setting discretion to price gouge and

  frustrate Plaintiffs and other Class members’ reasonable expectations that the variable rate for

  electricity would reflect market conditions, including competing rates and the wholesale price of

  electricity.

          102.    As a result of Defendant’s breach, Defendant is liable to Plaintiffs and other Class



                                                   29
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 30 of 36 PageID: 1462



  members for actual damages in an amount to be determined at trial and attorney’s fees.

                                   THIRD CAUSE OF ACTION
                        Violation of 815 Ill. Comp. Stat. Ann. § 505/1 et seq.
                                    (On Behalf of the Sub-Class)

          103.   Plaintiff Harty repeats and re-alleges the allegations contained in the preceding

  paragraphs as if fully set forth herein.

          104.   The Illinois Consumer Fraud and Deceptive Business Practices Act prohibits,

  inter alia:

          Unfair methods of competition and unfair or deceptive acts or practices, including
          but not limited to the use or employment of any deception, fraud, false pretense,
          false promise, misrepresentation or the concealment, suppression or omission of
          any material fact, with intent that others rely upon the concealment, suppression or
          omission of such material fact . . .
  815 Ill. Comp. Stat. Ann. § 505/2.

          105.   Defendant’s unfair and false, deceptive, and misleading statements and omissions

  with respect to the rates charged for electricity, as described above, constitute affirmative

  misrepresentations in connection with the marketing, advertising, promotion, and sale of

  electricity in violation of the Consumer Fraud and Deceptive Business Practices Act.

          106.   Defendant’s unfair and false, deceptive, and misleading statements and omissions

  would have been material to any potential consumer’s decision to purchase electricity from

  Defendant.

          107.   Defendant also failed to inform customers that its rates are substantially higher

  than those based on market conditions. Defendant further failed to disclose that its variable rates

  were artificially inflated to maximize profits at the expense of its customers. That information

  would have been material to any consumer deciding whether to purchase electricity from

  Defendant.



                                                   30
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 31 of 36 PageID: 1463



          108.    Additionally, Spark unfairly, falsely, deceptively, and misleadingly promised that

  it would not charge its customers a monthly administrative fee without first disclosing the fee in

  either the Uniform Disclosure Statement or Electric Service Agreement.

          109.    Notwithstanding, Spark charged customers a monthly administrative fee without

  first disclosing the fee in either the Uniform Disclosure Statement or Electric Service Agreement.

          110.    Defendant made these unfair, false, deceptive, and misleading statements and

  omissions with the intent that consumers rely upon such statements.

          111.    Defendant’s price gouging scheme, which often affects Illinois’ most vulnerable

  citizens, is immoral, unethical, oppressive, and unscrupulous. Victims of Spark’s scheme cannot

  avoid it; once Spark has charged its exorbitant rate, consumers can only pay the amount charged

  or risk having their electricity shut off. In Illinois, this can be a life-threatening issue in the

  depths of the summer and winter. Moreover, Spark’s customers are not informed that Spark is

  price gouging them, and reasonable consumers paying a market-based variable rate trust that the

  ESCO providing them service will not charge a rate divorced from market conditions about

  which they are not, as private individuals, ordinarily privy. That Spark’s rates are higher than

  rates charged by 9 out of 10 other ESCOs proves how its roguish behavior is outside of the

  commercial norm.

          112.    Defendant’s price gouging scheme offends public policy as well. The purpose of

  deregulation is to allow ESCOs like Spark to offer competitive rates to the benefit of consumers.

  Spark offers nothing of value to consumers; instead, it callously takes advantage of deregulation,

  and the difficulty consumers face in determining when market conditions change such that a

  market variable rate should be higher or lower, to charge outrageously high rates, secure in the

  knowledge that the public utility commission no longer has the authority to curb its behavior.



                                                     31
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 32 of 36 PageID: 1464



         113.    Spark’s price gouging behavior causes consumers significant and substantial

  pecuniary injury.

         114.    Plaintiff and other Sub-Class members entered into agreements to purchase

  electricity from Defendant and suffered ascertainable loss as a direct and proximate result of

  Defendant’s actions in violation of the Consumer Fraud and Deceptive Business Practices Act.

         115.    As a consequence of Defendant’s wrongful actions, Plaintiff and the other Sub-

  Class members suffered an ascertainable monetary loss based on the difference in the rate they

  were charged versus the rate they would have been charged had Defendant charged a competitive

  rate based on market conditions or had they not switched to Defendant from their previous

  supplier, and well as any monthly fees assessed by Defendant.

         116.    Plaintiff and other Sub-Class members suffered an ascertainable loss caused by

  Defendant’s misrepresentations and omissions because they would not have entered into an

  agreement to purchase electricity from Defendant if the true facts concerning its rates and fees

  had been known.

         117.    By reason of the foregoing, Defendant is liable to Plaintiff and Sub-Class

  members for trebled compensatory damages; punitive damages; attorneys’ fees, and the costs of

  this suit. 815 Ill. Comp. Stat. Ann. § 505/10(a).

         118.    Defendant knows full well that it charges variable rates that are unconscionably

  high, and the misrepresentations it makes with regard to the rates being based on market

  conditions were made for the sole purpose of inducing consumers to purchase electricity from it

  so it can reap outrageous profits to the direct detriment of Illinois consumers and without regard

  to the consequences high utility bills cause such consumers. Defendant’s conduct was

  intentional, wanton, willful, malicious, and in blatant disregard of, or grossly negligent and



                                                   32
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 33 of 36 PageID: 1465



  reckless with respect to, the life, health, safety, and well-being of Plaintiff and the other Sub-

  Class Members. Defendant is therefore additionally liable for punitive damages, in an amount to

  be determined at trial.

                                    FOURTH CAUSE OF ACTION
                            Violation of 815 Ill. Comp. Stat. Ann. § 505/2GG
                                      (On Behalf of the Sub-Class)

         119.    Plaintiff Harty repeats and re-alleges the allegations contained in the preceding

  paragraphs as if fully set forth herein.

         120.    The Illinois Consumer Fraud and Deceptive Business Practices Act requires that

  “[a]ny advertisement for electric service that lists rates shall clearly and conspicuously disclose

  all associated costs for such service including, but not limited to, access fees and service fees.”

  815 Ill. Comp. Stat. Ann. § 505/2GG.

         121.    “The term ‘advertisement’ includes the attempt by publication, dissemination,

  solicitation or circulation to induce directly or indirectly any person to enter into any obligation

  or acquire any title or interest in any merchandise and includes every work device to disguise any

  form of business solicitation by using such terms as ‘renewal’, ‘invoice”, ‘bill’, ‘statement’, or

  ‘reminder’, to create an impression of existing obligation when there is none, or other language

  to mislead any person in relation to any sought after commercial transaction.” 815 Ill. Comp.

  Stat. Ann. 505/1(a).

         122.    During the rescissionary period, Spark’s Uniform Disclosure Statement and

  Terms of Service serves as a solicitation in which Defendant identifies the purported market-

  based pricing methodology for its variable rate. The solicitation further represents that Spark

  will not charge customers administrative fees absent a Uniform Disclosure Statement or

  Electronic Service Agreement disclosure that it will in fact charge such fees.



                                                    33
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 34 of 36 PageID: 1466



          123.    Defendant’s solicitations failed to clearly and conspicuously disclose Spark’s

  variable rate pricing methodology and associated costs for electricity services including, inter

  alia, its administrative fees.

          124.    Plaintiff and other Sub-Class members suffered an ascertainable loss caused by

  Defendant’s unfair misrepresentations and omissions because they would not have entered into

  an agreement to purchase electricity from Defendant if the true facts concerning its rates and fees

  had been known.

          125.    By reason of the foregoing, Defendant is liable to Plaintiff and other Sub-Class

  members for trebled compensatory damages; punitive damages; attorneys’ fees, and the costs of

  this suit. 815 Ill. Comp. Stat. Ann. § 505/10(a).

          126.    Defendant’s conduct was intentional, wanton, willful, malicious, and in blatant

  disregard of, or grossly negligent and reckless with respect to, the life, health, safety, and well-

  being of Plaintiff and the other Sub-Class members. Defendant is therefore additionally liable

  for punitive damages, in an amount to be determined at trial.

          WHEREFORE, Plaintiffs respectfully request that the Court should enter judgment

  against Defendant as follows:

          1.       Certifying this action as a class action, with classes as defined above;

          2.       On Plaintiffs’ First Cause of Action, awarding against Defendant damages that

  Plaintiffs and the other Class members have suffered as a result of Defendant’s actions;

          3.       On Plaintiffs’ Second Cause of Action, awarding against Defendant damages that

  Plaintiffs and other Class members have suffered as a result of Defendant’s actions;




                                                    34
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 35 of 36 PageID: 1467



          4.       On Plaintiffs’ Third Cause of Action, awarding against Defendant damages that

  Plaintiff Harty and other Sub-Class members have suffered, trebled, and granting appropriate

  injunctive relief;

          5.       On Plaintiffs’ Fourth Cause of Action, awarding against Defendant damages that

  Plaintiff Harty and other Sub-Class members have suffered, trebled, and granting appropriate

  injunctive relief;

          6.       Awarding Plaintiffs and the Classes punitive damages;

          7.       Awarding Plaintiffs and the Classes interest, costs and attorneys’ fees; and

          8.       Awarding Plaintiffs and the Classes such other and further relief as this Court

  deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

          Pursuant to Federal Rule of Civil Procedure Rule 38, Plaintiffs hereby demand a trial by

  jury.




                                                   35
Case 3:17-cv-02680-MAS-LHG Document 95 Filed 09/18/19 Page 36 of 36 PageID: 1468
